DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 08/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 1 is objected to because of the following informalities: the informalities “A sleep-inducing device for inducing sleep in a user, the device comprising” to  --A sleep-inducing device for inducing sleep in a user, the device comprising: -- since all the limitations in the claim body apply to the preamble. Appropriate correction is required.
Claim 25 is objected to because of the following informalities: the informalities “A sleep-inducing device for inducing sleep in a user, the device comprising” to  -- A sleep-inducing device for inducing sleep in a user, the device comprising: -- since all the limitations in the claim body apply to the preamble. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  "The device" in line 1 should read – The sleep-inducing device -- in order to maintain consistent terminology with its antecedent “A sleep-inducing device” at line 1 of Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-16, 18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Genereux; Philippe J. et al. (Pub. No.: US 20170252533 A1, hereinafter referred to as “Genereux”)  in view of Grounauer, Pierre-Alain (Pub: English Translation of WO2012137159A1, hereinafter referred to as “Grounauer”).
As per independent Claim 1,  Genereux discloses sleep-inducing device for inducing sleep in a user (Genereux in at least abstract, fig. 2-4, fig. 6A, [0002], [0011], [0015-0019], [0024-0025], [0027], [0031], [0033], [0036], [0038-0039], [0041-0044], [0049-0053], [0060] for example discloses relevant subject-matter. More specifically, Genereux in at least fig. 3, 
a light source designed to emit a substantially red light, favouring the falling asleep of the user (Genereux in fig. 3, [0011], [0015], [0027], [0031], [0038], [0060] for example discloses a light source/red LED panels designed to emit a substantially red light favouring the falling asleep of the user. See at least Genereux [0011] “a therapeutic sleep … eye mask that provides simulated … sunset multimodes …by means of an electro-optical core subassembly including an electronics module and … LED light panels cooperative to provide … light fields of intensity sufficient to be biologically effective of … red-shifted spectra confronting the eyes … to simulate … sunset in different user selectable … sunset multimodes. Although … LED panels are presently preferred, other means to provide full-spectrum cavity illumination in … red-shifted sunset multimodes could be employed”; [0031]” red… LED light panels 18 and 20… and/or a different full-spectrum source of biologically effective light fields having … red spectral components … such as an array of one or more different point sources of … colored light, or a single source visible to both eyes, that may include direct or indirect or backlit illumination, or color filters, among other ways to provide … red-shifted illumination”; [0038] 
a control unit designed to automatically control said light source  in accordance with a predefined law  according to which a light power  emitted by said light source  progressively decreases over time  so as to evolve automatically between a maximum power value  and a minimum power value (Genereux in [0015], fig. 3-4, 6A, [0038-0039], [0041], [0049-0050], [0060] for example discloses a control unit/electronics module controller/processor designed to automatically control said light source/red LED panels  in accordance with a predefined law/sunset mode according to which a light power emitted by said light source  progressively decreases over time so as to evolve automatically between a maximum power value and a 

Genereux does not explicitly disclose a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm.
However, in an analogous sleep aid lighting field of endeavor, Grounauer discloses a sleep-inducing device for inducing sleep in a user (Grounauer in at least fig. 1-2, [0001], [0003], [0006], [0008], [0010-0011], [0014-0021], [0026], [0032], [0035] for example discloses relevant subject-matter. More specifically, Grounauer in at least [0006], [0017-0018], [0026] for example discloses a sleep-inducing device for inducing sleep in a user. See at Grounauer at least [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0017] “light 
a light source designed to emit a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm, favouring the falling asleep of the user (Grounauer in at least [0006], [0011], [0020-0021], [0026], [0032] for example discloses a light source designed to emit a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm, favouring the falling asleep of the user. See at least [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0011] “said light emitting means is formed by a white light source and by optical filtering means of said white light source, in which said optical filtering means are controlled by said control means…so as to periodically alternate between two filtering modes, namely a first mode in which they prevent any transmission of light and a second mode in which they only allow electromagnetic waves of wavelength substantially equal to 640 nm to pass”;[0021] “by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleep-inducing device light source designed to emit a substantially red light as taught by Genereux, to be a light source designed to emit a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm, as taught by Grounauer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that [a] by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, it has been unexpectedly found that the user's attention is only focused on this external light phenomenon and is no longer disturbed by his own negative thoughts or painful memories that the user is experiencing. hitherto prevented from relaxing (Grounauer, [0021]) and [b] it has been observed that the most promising results are obtained using red light, that is to say with a wavelength substantially equal to 640 nm(Grounauer, [0026]).

As per dependent Claim 2, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device wherein said minimum power value is a substantially null value (Genereux in fig. 6A, [0050]).
As per dependent Claim 3, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device wherein said predefined law  is designed so that said light power  decreases substantially continuously as a function of time  between said maximum power value  and said minimum power value (Genereux in fig. 6A, [0050] for example discloses wherein said predefined law  is designed so that said light power  (see fig. 6A Y-axis) decreases substantially continuously as a function of time  (see fig. 6A X-axis) between said maximum power value  and said minimum power value (see fig. 6A brightness progression with time)).
As per dependent Claim 5, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device wherein said maximum power value  is reached when said device is powered on (Genereux in fig. 6A, [0050] for example discloses wherein said maximum power value  is reached when said device is powered on. See Genereux at least [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and lasting for a duration that corresponds to a desired sunset sequence”)
As per dependent Claim 6, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device wherein said predefined law  is designed so that said light source  reaches said minimum power value from said maximum power value  after a predetermined power-off duration  has elapsed (Genereux in fig. 6A, [0050] for example discloses wherein said predefined law/sunset mode  is designed so that said light source/LED 

As per dependent Claim 7, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device wherein said predetermined power-off duration  is between 15 and 40 minutes ( Genereux does not explicitly disclose predetermined power-off duration is comprised between 15 and 40 minutes. However, Genereux disclosure makes obvious  said predetermined power-off duration (d.sub.e) is comprised between 15 and 40 minutes and is advantageously substantially equal to 30 minutes. Here, the Examiner notes that the instant application specification in at least page 13 lines 10-13 discloses the specific recited power-off duration between 15 and 40 minutes as exemplary and explicitly states that predetermined power-off duration corresponds to the average falling asleep duration of a human user. Genereux in [0043] for example discloses “The UI of the programmable …generator 126 … allow the user to select the alarm time, to select …the desired duration of the sunset light sequence”, in fig. 6A, [0050] for example discloses said predetermined power-off duration can 
As per dependent Claim 8, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device further comprising a timer, the timer designed to automatically count said predetermined power-off duration  from a power-on of said device (Genereux in at least fig. 3-4, [0038], [0043-0044], [0050] for example discloses a timer, the timer (represented by prior art button 120, electronics module 114 controller and programs) designed to automatically count said predetermined power-off duration  from a power-on of said device -“starting at a time that begins by a short depression of the button 120 … and lasting 
As per dependent Claim 9, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device further comprising a power-off means, the power-off means designed to automatically power said device off at the end of said predetermined power-off duration (Genereux in at least fig. 3-4, [0038], [0043-0044], [0050], [0053] for example discloses a power-off means, the power-off means (represented by prior art button 120,  electronics module 114 controller and programs) designed to automatically power said device off at the end of said predetermined power-off duration-“starting at a time that begins by a short depression of the button 120 … and lasting for a duration that corresponds to a desired sunset sequence…followed by complete darkness”. Also see Genereux [0038] “an electronics module 114 including a controller and program and data memory… Left and right full-spectrum red… LED panels 116, 118 are operatively connected to the electronics module 114… A control button 120, an audio port 122 and I/O devices 124 including a Piezo buzzer and REM sensor are operatively connected to the controller of the electronics module 114.” [0043] “The set/program state …The programmable … application 126 is opened by the user and its UI is used to remotely set the controller of the electronics module of the electro-optical core subassembly for operation in a selected one of … sunset multimodes …The UI of the programmable …generator 126 displays fields, not shown, to allow the user to select the alarm time, to select …the desired duration of the sunset light sequence, … to select one of the sunset multimodes…The tone generator 126 is programmed to generate a uniquely coded tone sequence … to the electronics module 114…In response to a long press of the button 120, the controller of the electronics module 114 enters set/program state 144 and is operative in response to receipt of the uniquely coded tone sequence to set its program mode and sequence parameters in accord therewith”; [0044] “In run mode … the controller is operative to run the mode selected at any times 
As per dependent Claim 10, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device further comprising a law modification and/or creation means,  the law modification and/or creation means allowing the user to modify said predefined law  and/or to create a new law intended to replace said predefined law (Genereux in at least fig. 3-4, [0038-0039], [0043] for example discloses a law modification and/or creation means,  the law modification and/or creation means allowing the user to modify said predefined law  and/or to create a new law intended to replace said predefined law. See at least Genereux [0043] “The set/program state …The programmable … application 126 is opened by the user and its UI is used to remotely set the controller of the electronics module of the electro-optical core subassembly for operation in a selected one of … sunset multimodes …The UI of the programmable …generator 126 displays fields, not shown, to allow the user to select the alarm time, to select …the desired duration of the sunset light sequence, … to select one of the sunset multimodes…The tone generator 126 is programmed to generate a uniquely coded tone sequence … to the electronics module 114…In response to a long press of the button 120, the controller of the electronics module 114 enters set/program state 144 and is operative in 
As per dependent Claim 11, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device wherein said law modification and/or creation means allows the user to modify said predetermined power-off duration (Genereux in at least fig. 3-4, 
As per dependent Claim 12, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device wherein said law modification and/or creation means allows the user to modify the maximum power value  and/or a moment when said maximum 

As per dependent Claim 13, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device further comprising a remote communication module designed to communicate with a remote control terminal  that integrates said law modification and/or creation means (Genereux in at least fig. 3, [0038-0039], [0043] for example discloses a remote communication module (i.e. prior art USB or other remote communication protocol, application and device) designed to communicate with a remote control terminal  that integrates said law modification and/or creation means 126. See at least [0039] “A programmable tone generator 126 is connected to … provide a communication interface therebetween. The programmable tone generator 122, that is remote from the electro-optical module 112, includes a UI (user interface) and is used as a remote to control the processor of the electronics module 114 in accord with user input mode and control parameter selection …Any device with a controller, web browser and an audio output can provide tone programming. The programmable tone generator may also be a hand-held, dedicated, tone control device. Preferably, the programmable tone generator 126 is an application adapted for use on an Android smartphone, iPhone, PC or other web enabled devices. … the remote control function of setting illumination mode and operational parameters could be implemented by other communication devices and methods, such as Bluetooth communication protocol, in alternate remote control embodiments contemplated herein.” [0043] “The set/program state … The programmable tone generator application 126 is opened by the user and its UI is used to remotely set the controller of the electronics module of the electro-optical core subassembly for operation in a … sunset 
As per dependent Claim 14, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device wherein said communication is a wireless communication (Genereux in at least fig. 3, [0039]  for example discloses wherein said communication is a wireless communication. -“the programmable tone generator 126 is an application adapted for use on an Android smartphone, iPhone, PC or other web enabled devices. … the remote control function of setting illumination mode and operational parameters could be implemented by other communication devices and methods, such as Bluetooth communication protocol”. See at least [0039] “A programmable tone generator 126 is connected to … provide a communication interface therebetween. The programmable tone generator 122, that is remote from the electro-optical module 112, includes a UI (user interface) and is used as a remote to control the processor of the electronics module 114 in accord with user input mode and control parameter selection …Any device with a controller, web browser and an audio output can provide tone programming. The programmable tone generator may also be a hand-held, dedicated, tone control device. Preferably, the programmable tone generator 126 is an application adapted for use on an Android smartphone, iPhone, PC or other web enabled devices. … the remote control function of setting illumination mode and operational parameters could be implemented by other communication devices and methods, such as Bluetooth 
As per dependent Claim 15, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device further comprising a box  inside which is arranged said light source, said box  being of substantially cylindrical shape (Genereux in fig. 2A, fig. 2C, [0032-0033], [0036-0037] for example discloses a box  inside which is arranged said light source/ LED panels, said box  being of substantially cylindrical shape (fig. 2A). See at least Genereux [0033] “The portions 34, 40 of the cover subassembly 32 provide an electro-optical core subassembly receiving chamber within the eye mask 30, not shown, and an electro-optical core subassembly generally designated 42 including an electronics module, and red… LED panels 44, 46, is received within the cover subassembly 32 such that the left eye cavity 36 is illuminated by the red… LED panel 44 and the right eye cavity 38 is illuminated by the red…LED panel 46.”).
As per dependent Claim 16, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device further comprising a diffuser  designed to optimize the diffusion of the light emitted by said light source (Grounauer in at least [0018], [0035] for example discloses further comprising a diffuser  designed to optimize the diffusion of the light emitted by said light source. See at least Grounauer [0018] “Said housing can be configured to rest on a flat surface, for example a nightstand, … said light emitting means being able to be formed from 'a plurality of light-emitting diodes covered with a diffuser screen, in particular a plastic sheet, making it possible to improve the diffusion of light.”; [0035] “the lighting device is integrated into a box, … having a flat face so as to be placed on a nightstand for example, 
As per dependent Claim 18, the combination of Genereux and Grounauer as a whole further discloses device wherein said diffuser  comprises a translucent disk (Grounauer in at least [0018], [0035] for example discloses wherein said diffuser  comprises a translucent structure which per embodiment disclosed in [0035] could be disk shaped to accommodate and complement light-emitting diodes arranged in a circle on the box. See at least Grounauer [0018] “Said housing can be configured to rest on a flat surface, for example a nightstand, … said light emitting means being able to be formed from 'a plurality of light-emitting diodes covered with a diffuser screen, in particular a plastic sheet, making it possible to improve the diffusion of light.”; [0035] “the lighting device is integrated into a box, … having a flat face so as to be placed on a nightstand for example, said box having at least one external face… equipped with a plurality of light-emitting diodes … said diodes being covered with a diffuser screen, of the plastic sheet type for example, of so as to improve the diffusion of the light emitted by the diodes… The face turned towards the user is in particular equipped with at least one red light-emitting diode, or preferably with several light-emitting diodes arranged in a circle, emitting a red light that the user must stare at before going to sleep”).
As per dependent Claim 21, the combination of Genereux and Grounauer as a whole further discloses sleep-inducing device wherein said light source comprises at least one light-emitting diode (LED) (Genereux in at least fig. 3 for example discloses said light source comprises at least one light-emitting diode 116, 118).

As per dependent Claim 22, the combination of Genereux and Grounauer as a whole further discloses a system for inducing sleep in a user (Genereux in at least fig. 3, [0002], [0060] for example discloses a system for inducing sleep in a user. See at least [0002] “sleep or relaxation inducing … therapy devices, more particularly, to a remotely programmable sleep … therapeutic sleep … eye mask having remotely controlled … sunset multimodes”; [0060]”use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”), comprising 
the device according to claim 10 (see Claim 10 analysis above), as well as 
a remote control terminal  that integrates said law modification and/or creation means(Genereux in fig. 3, [0039], [0043] for example discloses a remote control terminal 130 that integrates said law modification and/or creation means 126. See at least [0039] “A programmable tone generator 126 is connected to … provide a communication interface therebetween. The programmable tone generator 122, that is remote from the electro-optical module 112, includes a UI (user interface) and is used as a remote to control the processor of the electronics module 114 in accord with user input mode and control parameter selection 
said remote control terminal  being designed to communicate with a remote communication module of said device (Genereux in fig. 3, [0039], [0043] for example discloses said remote control terminal 130 being designed to communicate via USB interface or wireless communication protocol with a remote communication module of said device 112. See at least [0043] “The set/program state … The programmable tone generator application 126 is opened by the user and its UI is used to remotely set the controller of the electronics module of the electro-optical core subassembly for operation in a … sunset multimodes … The tone generator 126 is programmed to generate a uniquely coded tone sequence … to the electronics module 114 via USB cable 132, when the audio port 122 is a USB port… In response to a long press of the button 120, the controller of the electronics module 114 enters set/program state 144 and is operative in response to receipt of the uniquely coded tone sequence to set its program mode and sequence parameters in accord therewith.”).
As per independent Claim 23,  Genereux discloses a method for inducing sleep in a user (Genereux in at least abstract, fig. 2-4, fig. 6A, [0002], [0011], [0015-0019], [0024-0025], [0027], [0031], [0033], [0036], [0038-0039], [0041-0044], [0049-0053], [0060] for example 
subjecting a user to a red light, emitted by a light source in order to favour  the falling asleep of the user (Genereux in fig. 3, [0011], [0015], [0027], [0031], [0038]  for example discloses subjecting a user to a red light, emitted by a light source in order to favour  the falling asleep of the user. See at least [0011] “a therapeutic sleep … eye mask that provides simulated … sunset multimodes …by means of an electro-optical core subassembly including an electronics module and … LED light panels cooperative to provide … light fields of intensity sufficient to be biologically effective of … red-shifted spectra confronting the eyes … to simulate … sunset in different user selectable … sunset multimodes. Although … LED panels are presently preferred, other means to provide full-spectrum cavity illumination in … red-shifted sunset multimodes could be employed”; [0031]” red… LED light panels 18 and 20… and/or a different full-spectrum source of biologically effective light fields having … red spectral components … such as an array of one or more different point sources of … colored light, or a single source visible to both eyes, that may include direct or indirect or backlit illumination, or color filters, among other ways to provide … red-shifted illumination”; [0038] 
automatically and progressively decreasing, using said control unit, light power emitted by said light source over time,  wherein said light power  automatically, using said control unit, evolves between a maximum light power value  and a minimum power value that is substantially null (Genereux in [0015], fig. 3-4, 6A, [0038-0039], [0041], [0049-0050] for example discloses automatically and progressively decreasing, using said control unit, light power emitted by said light source over time,  wherein said light power  automatically, using said control unit, evolves between a maximum light power value  and a minimum power value that is substantially null. See at least Genereux [0038] “full-spectrum red, … LED panels 116, 118 are operatively connected to the electronics module 114. In different … sunset multimodes … electronics module 114 and full-spectrum red... LED panels 116, 118 are cooperative … to provide sunset light fields with red spectral components of decreasing magnitude to simulate a natural sunset in any sunset multimode selected. So long as the intensities are above biologically effective thresholds, …the full-spectrum light fields with red-shifted spectra of 
wherein the light power emitted by said light source  at one moment  being always higher than or equal to the light power emitted at a later moment (Genereux in at least fig. 3, fig. 6A, [0049-0050] for example discloses wherein the light power emitted by said light source  at one moment  being always higher than or equal to the light power emitted at a later moment as in fig. 6A. See at least Genereux [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and lasting for a duration that corresponds to a desired sunset sequence”).
Genereux does not explicitly disclose subjecting a user to a monochromatic red light at a wavelength of 625 +/- 15 nm.

subjecting a user to a monochromatic red light at a wavelength of 625 +/- 15 nm, emitted by a light source in order to favour  the falling asleep of the user(Grounauer in at least [0006], [0011], [0020-0021], [0026], [0032] for example discloses subjecting a user to a monochromatic red light at a wavelength of 625 +/- 15 nm, emitted by a light source in order to favour  the falling asleep of the user. See at least [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0011] “said light emitting means is formed by a white light source 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleep-inducing method light source designed to emit a substantially red light as taught by Genereux, to be a light source designed to emit a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm, as taught by Grounauer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that [a] by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, it has been unexpectedly found that the user's attention is only focused on this external light phenomenon and is no longer disturbed by his own negative thoughts or painful memories that the user is experiencing. hitherto prevented from relaxing (Grounauer, [0021]) and [b] it has been observed that the most promising results are obtained using red light, that is to say with a wavelength substantially equal to 640 nm(Grounauer, [0026]).

As per dependent Claim 24.	
Claims 4 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Genereux in view of  Grounauer and further in view of English Translation of DE102013208905A1, hereinafter referred to as “English Translation of DE102013208905A1”.
As per dependent Claim 4, the combination of Genereux and Grounauer as a whole does not explicitly disclose maximum light power value is between 600 lux and 885 lux.
However, in an analogous sleep aid lighting field of endeavor English Translation of DE102013208905A1 discloses sleep-inducing device (English Translation of DE102013208905A1 in at least [0084], [0015], [0062] for example discloses sleep-inducing device. See English Translation of DE102013208905A1 at least [0084] at 1355 “lighting system and a corresponding lighting method are provided with which a biologically optimized lighting situation can be produced in a local area, which is characterized by at least one characteristic of… a lighting cycle adapted to the human circadian rhythm with a defined spectral and / or intensity-related variation of the light and variability of the color… and … predominantly red light.”)
 maximum light power value is between 600 lux and 885 lux (English Translation of DE102013208905A1 in at least [0015] for example discloses maximum light power value is higher than 600 lux which encompasses the recited range of 600 lux and 885 lux. See English Translation of DE102013208905A1 at least [0015] at 269 “the lighting arrangement can be controlled in accordance with … the following control modes… in a third control mode, the preferably continuous lighting spectrum … contains predominantly red light.” [0015] at 111 “C3) “the lighting cycle provides a defined third illuminance in the third time interval for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum light power value of red light source used in the sleep-inducing device as taught by Genereux and Grounauer, to be 650 lux, as taught in English Translation of DE102013208905A1. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that an illuminance of 650 to 1400 lux on the eye is found to be sufficient for a biologically optimized lighting situation and is therefore recommended (English Translation of DE102013208905A1 [0062] at 945).

As per independent Claim 25, Genereux discloses a sleep-inducing device for inducing sleep in a user (Genereux in at least abstract, fig. 2-4, fig. 6A, [0002], [0011], [0015-0019], [0024-0025], [0027], [0031], [0033], [0036], [0038-0039], [0041-0044], [0049-0053], [0060] for example discloses relevant subject-matter. More specifically, Genereux in at least fig. 3, [0002], [0060] for example discloses a sleep-inducing device for inducing sleep in a user. See at least [0002] “sleep or relaxation inducing … therapy devices, more particularly, to a remotely programmable sleep … therapeutic sleep … eye mask having remotely controlled … sunset multimodes”; [0060]”use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-
a light source designed to emit a substantially red light, favouring the falling asleep of the user (Genereux in fig. 3, [0011], [0015], [0027], [0031], [0038], [0060] for example discloses a light source/red LED panels designed to emit a substantially red light favouring the falling asleep of the user. See at least Genereux [0011] “a therapeutic sleep … eye mask that provides simulated … sunset multimodes …by means of an electro-optical core subassembly including an electronics module and … LED light panels cooperative to provide … light fields of intensity sufficient to be biologically effective of … red-shifted spectra confronting the eyes … to simulate … sunset in different user selectable … sunset multimodes. Although … LED panels are presently preferred, other means to provide full-spectrum cavity illumination in … red-shifted sunset multimodes could be employed”; [0031]” red… LED light panels 18 and 20… and/or a different full-spectrum source of biologically effective light fields having … red spectral components … such as an array of one or more different point sources of … colored light, or a single source visible to both eyes, that may include direct or indirect or backlit illumination, or color filters, among other ways to provide … red-shifted illumination”; [0038] “full-spectrum red, … LED panels 116, 118 are operatively connected to the electronics module 114. In different … sunset multimodes … electronics module 114 and full-spectrum red... LED panels 116, 118 are cooperative … to provide sunset light fields with red spectral components of decreasing magnitude to simulate a natural sunset in any sunset multimode selected. So long as the intensities are above biologically effective thresholds, …the full-spectrum light fields with red-shifted spectra of decreasing magnitude signal the brain that the sun is setting and the body should prepare for evening and sleep …Any suitably red-shifted illumination with 
a control unit designed to automatically control said light source in accordance with a predefined law according to which a light power emitted by said light source progressively decreases over time so as to evolve automatically between a maximum power value and a minimum power value (Genereux in [0015], fig. 3-4, 6A, [0038-0039], [0041], [0049-0050], [0060] for example discloses a control unit/electronics module controller/processor designed to automatically control said light source/red LED panels  in accordance with a predefined law/sunset mode according to which a light power emitted by said light source  progressively decreases over time so as to evolve automatically between a maximum power value and a minimum power value as in fig. 6A. See at least Genereux [0038] “full-spectrum red, … LED panels 116, 118 are operatively connected to the electronics module 114. In different … sunset multimodes … electronics module 114 and full-spectrum red... LED panels 116, 118 are cooperative … to provide sunset light fields with red spectral components of decreasing magnitude to simulate a natural sunset in any sunset multimode selected. So long as the intensities are above biologically effective thresholds, …the full-spectrum light fields with red-shifted spectra of decreasing magnitude signal the brain that the sun is setting and the body 
the light power emitted by said light source at one moment being always higher than or equal to the light power emitted at a later moment (Genereux in at least fig. 3, fig. 6A, [0049-0050], [0060] for example discloses the light power emitted by said light source at one moment being always higher than or equal to the light power emitted at a later moment as in fig. 6A. See at least Genereux [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and 
Genereux does not explicitly disclose substantially monochromatic or almost-monochromatic red light feature.
However, in an analogous sleep aid lighting field of endeavor, Grounauer discloses a sleep-inducing device for inducing sleep in a user (Grounauer in at least fig. 1-2, [0001], [0003], [0006], [0008], [0010-0011], [0014-0021], [0026], [0032], [0035] for example discloses relevant subject-matter. More specifically, Grounauer in at least [0006], [0017-0018], [0026] for example discloses a sleep-inducing device for inducing sleep in a user. See at Grounauer at least [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0017] “light emitting means may be a light emitting diode”; [0018] “Said housing can be configured to rest on a flat surface, for example a nightstand, and comprises at least one external face on which is arranged said light emitting means, said light emitting means being able to be formed from a plurality of light-emitting diodes covered with diffuser screen, in particular a plastic sheet, making it possible to improve the diffusion of light”; [0026] “This lighting device 10 is formed of a housing 11 inside which is arranged a light emitting means 12 and a control means (not 
a light source designed to emit a substantially monochromatic or almost-monochromatic red light, favouring the falling asleep of the user (Grounauer in at least [0006], [0011], [0020-0021], [0026], [0032] for example discloses a light source designed to emit a substantially monochromatic or almost-monochromatic red light, favouring the falling asleep of the user. See at least [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0011] “said light emitting means is formed by a white light source and by optical filtering means of said white light source, in which said optical filtering means are controlled by said control means…so as to periodically alternate between two filtering modes, namely a first mode in which they prevent any transmission of light and a second mode in which they only allow electromagnetic waves of wavelength substantially equal to 640 nm to pass”;[0021] “by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, with phases of darkness, during which the user is immersed in the dark”; [0026] “the most promising results are obtained using red light, that is to say with a wavelength substantially equal to 640 nm”; [0035] “the lighting device is integrated into a box… equipped with at least one red light-emitting diode, or preferably with several light-emitting diodes arranged in a circle, emitting a red light”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleep-inducing device light source designed to emit 
The combination of Genereux and Grounauer as a whole does not explicitly disclose maximum light power value is between 600 lux and 885 lux.
However, in an analogous sleep aid lighting field of endeavor English Translation of DE102013208905A1 discloses sleep-inducing device (English Translation of DE102013208905A1 in at least [0084], [0015], [0062] for example discloses sleep-inducing device. See English Translation of DE102013208905A1 at least [0084] at 1355 “lighting system and a corresponding lighting method are provided with which a biologically optimized lighting situation can be produced in a local area, which is characterized by at least one characteristic of… a lighting cycle adapted to the human circadian rhythm with a defined spectral and / or intensity-related variation of the light and variability of the color… and … predominantly red light.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum light power value of red light source used in the sleep-inducing device as taught by Genereux and Grounauer, to be 650 lux, as taught in English Translation of DE102013208905A1. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that an illuminance of 650 to 1400 lux on the eye is found to be sufficient for a biologically optimized lighting situation and is therefore recommended (English Translation of DE102013208905A1 [0062] at 945).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Genereux in view of Grounauer and further in view of Eisele; Eric Jon et al. (Pub. No.: US 20110084614 A1, hereinafter referred to as “Eisele”).
As per dependent Claim 17, the combination of Genereux and Grounauer as a whole discloses sleep-inducing device according to claim 16 (see claim 16 analysis), wherein said box  
The combination of Genereux and Grounauer as a whole does not explicitly disclose the coaxial arrangement.
However, in an analogous sleep aid lighting field of endeavor, Eisele discloses sleep-inducing device (Eisele in [0039] fig. 10-11 for example discloses sleep-inducing device. See at least [0039-0046] “method to control lighting devices … as well as a novel lighting device… the present invention incorporates methods by which simple inputs are translated into appropriate signals for controlling a multi-channel lighting device. These simple inputs may comprise…desired circadian response…sleep”) wherein said power supply compartment and 
First, Genereux in [0060] discloses use of other  illumination source such as larger light source located somewhere in the bedroom, a bed side lamp, Grounauer in at least [0018], [0026], [0035] discloses nighstand illumination source while Eisele discloses an embodiment/species of such as full spectrum illumination source wherein power supply compartment  and diffusion compartment  are arranged coaxially with said light source  arranged between each other. Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source component arrangement of Genereux, as modified with Grounauer, to be coaxial as disclosed in Eisele. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that such a coaxial arrangement of components results in a compact light fixture (Eisele, [0118]).   
		
Claim 19  is rejected under 35 U.S.C. 103(a) as being unpatentable over Genereux in view of Grounauer and further in view of Genereux; Philippe J. et al. (Pub. No.: US 20130184516 A1, hereinafter referred to as “Genereux-516”).
As per dependent Claim 19, the combination of Genereux and Grounauer as a whole discloses sleep-inducing device according to claim 16 (see claim 16 analysis), wherein said diffuser  comprises an inner face  facing said light source  and an opposite, outer face (Grounauer 
		The combination of Genereux and Grounauer as a whole does not explicitly disclose said inner face  having a smoother state of surface than the state of surface of said outer surface.
		However, in the analogous sleep-inducing field of endeavor, Genereux-516 incorporating by reference by Genereux discloses sleep-inducing device (Genereux-516 in at least abstract, fig. 4B, fig. 4C, [0001], [0010], [0040], [0045-0053] for example disclose sleep-inducing device)
		wherein said diffuser  comprises an inner face  facing said light source  and an opposite, outer face said inner face  having a smoother state of surface than the state of surface of said outer surface (Genereux-516 in fig. 4B, fig. 4C, [0048], [0050] for example discloses diffuser 126 comprises an inner face 132 facing said light source 122, 124  and an opposite, etched outer face 134, said inner face  132 having a smoother state of surface than the state of surface of said etched outer surface 134. See Genereux-516 at least Genereux-516[0048] “The printed circuit board 112 includes a processor implemented controller 114 operatively coupled to battery 116, power "on/off" switch 118, mode switch 120 and left and right LEDs 122, 124 mounted to the PCB 112 or otherwise carried by the sleep mask”; [0050] “the diffusers 126, 128 each include an optically transmissive substrate 130 having proximate and distal surfaces and a peripheral edge. A reflective backing 132 is provided to its distal surface, an opaque cover 134 is provided to its proximate surface and a reflective border 136 is provided to its peripheral edge. The opaque cover 134 in the … is etched …the reflective back and edge, and opaque cover, of the substrate 136 are coated on the corresponding surfaces of the substrate 136”).
		First, Genereux in [0037] incorporates by reference, U.S. Pat. No. 8,852,073 with the corresponding U.S. publication No. US 20130184516 A1 (i.e. Genereux-516).  US20130184516 .
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Genereux in view of Grounauer and further in view of Cieplik; Wojciech Kazimierz et al. (Pub. No.: US 20140233243 A1, hereinafter referred to as “Cieplik”).
As per dependent Claim 20, the combination of Genereux and Grounauer as a whole discloses sleep-inducing device according to claim 16 (see claim 16 analysis).
		The combination of Genereux and Grounauer as a whole does not explicitly disclose lighting diffuser made of a material comprising at least polycarbonate and a diffusing product.
		However, in an analogous lighting field of endeavor, Cieplik discloses lighting diffuser made of a material comprising at least polycarbonate and a diffusing product (Cieplik in at least abstract, [0001], [0022], [0025-0027], [0067-0068]  for example discloses lighting diffuser made of a material comprising at least polycarbonate and a diffusing product. See Cieplik at least [0025-0027] “use of a light-diffusing polycarbonate sheet based on a composition comprising … A) 99.9 to 80% by weight of polycarbonate and … B) 0.1 to 20% by weight of diffusing pigment”; [0067] “PC diffusing sheets serve as what is called a light shield or light cover for a lighting unit”).
.    
Response to Amendment
 According to the Amendment, filed 08/27/2021, the status of the claims is as follows:
Claims 1-24 are currently amended; 
Claim 25 is new; and
The Specification/Drawings has been amended in view of the Amendment, filed 08/27/2021.  No new matter was introduced.
By the current amendment, as a result, claims 1-25  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 8-14 of Applicant’s Amendment dated  08/27/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  04/29/2021: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 08/27/2021; [2] The objection to claims is withdrawn in view 

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 14-16 of Applicant’s Amendment dated  08/27/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1 and 23 and New Claim 25 and Dependent Claim 4[A] Claims 1-3, 5, 6, 8-15, and 21-24 are rejected as anticipated by Genereux et al. (Pub. No. US 2017/0252533) (hereafter “Genereux”). Genereux Does Not Expressly or Inherently Disclose a Monochromatic Red Light. Even as cited by the Examiner, Genereux does not disclose a light source that emits a substantially monochromatic or almost monochromatic red light, much less at a wavelength of 625 + 15 nm.Genereux Does Not Disclose a Maximum Light Power Between 600 and 885 Lux. 

[B] Moreover, claims 4 and 25 require that the maximum light power value is between 600 lux and 885 lux. This requirement, too, is not disclosed by Genereux.


Applicant’s arguments 20 [A-B] above with respect to the above claim limitations in amended independent claims 1, 23 and 25 have been considered have been fully considered and are persuasive.  Therefore, the rejection of amended claim 1 and 23 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grounauer. More specifically, independent claim 1 as currently amended is rejected under 35  over the combination of Genereux and Grounauer as a whole. Independent claim 23 as currently amended is rejected under 35 U.S.C. 103 over the combination of Genereux and Grounauer as a whole. Dependent Claim 4 and newly added claim 25 as currently amended is rejected under 35 U.S.C. 103 over the combination of Genereux,  Grounauer, and English Translation of DE102013208905A1 as a whole.
Please see detailed claim 1, 4, 23, and 25 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 16-18 of Applicant’s Amendment dated  08/27/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 2-3, 5-22, 24.
[a] The Cited References Do Not Tech or Suggest Every Claimed Feature. All pending claims require emitting light that is substantially or almost monochromatic red light, at a wavelength of 625 + 15 nm, and/or with a maximum power value between 600 lux and 885 lux. As discussed above, Genereux does not teach or suggest at least these features required by all pending claims.

[b] Accordingly, Applicants respectfully request reconsideration and withdrawal of all obviousness rejections.


Applicant’s arguments 21[a-b] above with respect to dependent claims 2-3, 5-22, 24 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-3, 5-22, 24 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20030156416 A1 for disclosing use of red LED that generate a narrow wavelength of light in the visible red spectrum, e.g., 625 nm +/-20 nm (see [0008] similar to that claimed and disclosed. US 20120137406 A1 for disclosing a sunrise simulation sleep mask similar in terms of using red light to that disclosed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        November 1, 2021